                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
                                              )
                                              )
                Defendants                    )



         OBJECTIONS TO DEFENDANT CITY OF ST. JOSEPH’S AND DEFENDANT
                    REBECCA HAILEY’S BILL OF COSTS

       COMES NOW, Plaintiff, Stacy Arnold, and, in accordance with Local Rule 54.1(a)(1),

presents these objections to the City of St. Joseph’s and Rebecca Hailey’s (hereinafter “the City

Defendants”) bill of costs (ECF 108).

Objections to the City Defendants Requests for Attorney Fees

       The City Defendants are unentitled to attorney’s fees. “The purpose of the Civil Rights

Attorney’s Fee Awards Act is to ensure effective access to the judicial process for persons with

civil rights grievances, and accordingly, a prevailing plaintiff should ordinarily recover an

attorney fee unless special circumstances would render such an award unjust.” Hensley v.

Eckerhart, 461 U.S. 424, 429 (1983). A prevailing defendant, however, “may recover attorney

fees only when the suit is vexatious, frivolous, or brought to harass or embarrass defendant.” Id.

at n.2. See also Fox v. Vice, 568 U.S. 826, 836 (“Section 1988 allows a defendant to recover


                                                  1
reasonable attorney's fees incurred because of, but only because of, a frivolous claim.”). The City

Defendants are unentitled to attorney’s fees under this standard, and indeed fail to present any

assertion or argument whatsoever to the contrary. Accordingly, their request for attorney’s fees

should be denied.

Objections to the Costs of Transcripts

          On the day in which discovery in this case was scheduled to end per the scheduling order,

July 1, 2020, Defendant Library moved this Court for an extension of discovery to take

Plaintiff’s deposition (ECF 66). The City Defendants made no such motion, but, at the same

time, were allowed to participate in the deposition, presumably by virtue of the Court granting

the Library’s motion. Absent a law or compelling reason that would preclude the Library from

sharing its nearly $2000 transcript with the City Defendants, if Defendant Library’s motion

(ECF 66) can be reasonably interpreted to encompass an extension of time for the City

Defendants to take part in Plaintiff’s deposition without any action from the City Defendants

themselves, it can also be reasonably interpreted that Defendant Library could have and should

have shared its $1969.50 transcript with the City Defendants in the interests of avoiding

excessive and unnecessary costs. Moreover, Defendants unnecessarily inflated the duration of

the deposition by grilling Plaintiff about irrelevant matters regarding her employer at the time of

the incident on January 30, 2018. Defendants’ attempts to convert Plaintiff’s deposition into a

Q & A session concerning the aforementioned employer should not be rewarded. While more

limited in duration, the time counsel for Defendants spent asserting that Plaintiff had no work

product simply because she is not an attorney was also unnecessary and should not be rewarded

either.




                                                  2
General Objections in the Interests of Equity and Access to Justice

       Plaintiff is currently unemployed (see the declaration attached hereto as Exhibit 1) and

wishes that she had had significantly more resources to expend on attorney services in this case,

particularly in terms of discovery. Defendants, on the other hand, in addition to being

represented by counsel who were not at the disadvantage of having never conducted discovery,

are likely protected by insurance policies. There is not even a pro se clinic in the Western District

of Missouri, much less an insurance policy for victims of civil rights violations. Given this

unlevel playing field, granting the costs of Defendants in this case is not in the interests of

substantial justice, and doing so would only further deter effective access of litigants with limited

means (whether pro se or represented) to the courts. For this reason, Plaintiff very respectfully

requests that the Court utilize its discretion and deny Defendants all costs.



                                          CONCLUSION

       Defendants are unentitled to attorney’s fees, and their request for the same should be

denied. Plaintiff moreover respectfully requests that the Court consider the deterrent effect of

Defendants taxing costs against Plaintiff and thereby use its discretion to deny Defendants all

taxable costs. Even if the Court does not deny all costs to Defendants, the inflation of costs that

was brought about by Defendants misusing the discovery process should not be taxed, nor should

costs brought about by opposing counsels’ failure to share any documents or transcripts that they

were legally allowed to share.




                                                  3
                                                             RESPECTFULLY SUBMITTED,

                                                             STACY ARNOLD, Plaintiff

                                                              /s/Stacy Arnold
                                                             Stacy Arnold
                                                             500 Westover Dr. #11589
                                                             Sanford, NC 27330
                                                             803-428-7024
                                                             stacy.kaye.arnold@gmail.com




                                CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was filed electronically with the Clerk of
the Court on February 2, 2021, to be served by operation of the Court’s electronic filing system
upon:

 Christopher L. Heigele                             Gregory P. Goheen
 Steven F. Coronado                                 McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                        10 East Cambridge Circle Drive
 4600 Madison Avenue                                Ste. 300
 Suite 210                                          Kansas City, KS 66103
 Kansas City, MO 64112-3019                         ggoheen@mvplaw.com
 cheigele@batyotto.com                              Attorneys for Defendant
 scoronado@batyotto.com                             St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey


_/s/ Stacy Arnold________




                                                4
